In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
SYLVIA TURLO,             *                          No. 13-729V
                          *                          Special Master Christian J. Moran
              Petitioner, *
v.                        *                          Filed: January 12, 2015
                          *
SECRETARY OF HEALTH       *                          Stipulation; influenza (“flu”) vaccine,
AND HUMAN SERVICES,       *                          Guillain- Barré syndrome (“GBS”).
                          *
              Respondent. *
********************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Althea W. Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On January 9, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Sylvia Turlo on September 25, 2013. In her
petition, Ms. Turlo alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on October 20, 2010, caused her to suffer Guillain-Barré Syndrome
(“GBS”). Petitioner further alleges that she suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her
alleged vaccine injury.

     Respondent denies that the flu vaccine caused petitioner’s Guillain-Barré
Syndrome or any other injury or her current disabilities.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A. A lump sum of $115,000.00 in the form of a check payable to
           petitioner, Sylvia Turlo. This amount represents compensation for
           all damages that would be available under 42 U.S.C. § 300aa-15(a);
           and

        B. A lump sum of $41,181.10, representing compensation for
           satisfaction of the States of Maine Medicaid lien, in the form of a
           check payable jointly to petitioner and

                    Treasurer, State of Maine (Federal Tax ID 016000001)
                              DHHS/Office of Maine Care Svcs
                                    11 State House Station
                                  Augusta, ME 04333-0011
                        Attn: Cindy Boucher – Third Party Liability
                                         207-287-1940

            Petitioner agrees to endorse this check to the State of Maine
            Treasurer.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-729V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master

        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00729-UNJ Document 36 Filed 01/09/15 Page 1 of 5
Case 1:13-vv-00729-UNJ Document 36 Filed 01/09/15 Page 2 of 5
Case 1:13-vv-00729-UNJ Document 36 Filed 01/09/15 Page 3 of 5
Case 1:13-vv-00729-UNJ Document 36 Filed 01/09/15 Page 4 of 5
Case 1:13-vv-00729-UNJ Document 36 Filed 01/09/15 Page 5 of 5